Murphy, P.J.
(dissenting). The trial court’s instruction to the jury on damages provided in part:
*578The corporation in this case, United States Steel, is entitled to the same fair and unprejudiced treatment as an individual would be under like circumstances, and it is your duty to decide the case with the same impartiality you would use in deciding a case between individuals.
The Plaintiffs are entitled to damages and it is your duty to determine the amount of money which reasonably, fairly and adequately compensates them for the damage you decide has resulted from the trespass of the Defendant, taking into account the nature and extent of the trespass.

Generally speaking, damages in trespass to land are measured by the difference between the value of the land before and the value of the land after the harm, but there is no fixed, indexible rule for determining with mathematical certainty what sum shall compensate for invasion of the interests of the owner. You may take into account the fact the trespass in this case is permanent in nature and the Plaintiffs will be permanently deprived of the portion of their property which is the subject of the trespass.

The amount of money to be awarded for the trespass cannot be proved in a precise dollar amount. The law leaves such amount up to your sound discretion. In other words, it must be to compensate Plaintiff for his damages and not to punish the Defendant.
The owners — well, the Defendant has introduced evidence in this case of the assessed valuation on the piece of property owned by the Plaintiffs. The assessed values are not controlling but you do have a right to consider these assessments in connection with all other evidence in arriving at the value of the property.
The law requires assessments for real estate tax purposes to be made at 50 percent of the true cash value. [Emphasis added.]
In addition, at defendant’s motion for a new trial, the court explained the following:
*579Now, with regard to the $342,000.00 the jury awarded, I think from the record they probably did take the value of the removal of the rock that U.S. Steel placed on the blackboard, it cost $342,000.00 to remove this overburden. I mean, that just seems to me what they did. That was the figure they used, but it doesn’t mean that’s what they thought the measure was of damages in terms of the cost of removal, that’s what we are giving is the cost of removal. That is the figure that was put on the board in terms of the cost of removal. U.S. Steel could have removed it for considerably less, I think almost half of that figure, 180 or 190,1 think one or the witness for U.S. Steel said it would cost them to remove the overburden. So why the jury is using that cost and didn’t take the lesser value rather than the higher value I can’t really say. So I can’t really pinpoint why they used the figure, if it was the cost of removal. But they did in fact use the $342,000.00 figure.
The court allowed the value to be taken into account to show the nature of the overburden. I think it has relevance to, as I said prior, to the magnitude, establishing the magnitude of the trespass. An acre of property may be worth $300.00, but you have a 50 foot wall of huge stone and that’s covering this, the overburden, I mean covering this land and to get into the jury along with the pictures of it, the extensive cost of removal is relevant to that and the court didn’t indicate the measure of damages was the cost of removal. It is the market value before and the value after, the record speaks for itself.
So I think it is relevant for that purpose and the court gave, I feel, the proper jury instruction in terms of the values and they took the figure, maybe the value is the cost of removal. The cost might be the value in their minds. So it is difficult to say what they were thinking. But the court is satisfied with the verdict form and the jury verdict. [Emphasis added.]
*580The majority concludes that the trial court’s instruction on the measure of damages was correct, but so incomplete as to require reversal. I disagree. The general rule is that damages in cases involving trespass to land are measured by the difference between the value of the land before the harm and after the harm; however, there is no fixed, inflexible rule for determining with mathematical certainty what sum shall compensate the owner. See Schankin v Buskirk, 354 Mich 490; 93 NW2d 293 (1958). See also Schanz v New Hampshire Ins Co, 165 Mich App 395, 407; 418 NW2d 478 (1988). The majority continues that the cost of restoration of property to its original condition may be an appropriate consideration in cases where the property destroyed has a unique value of its own. The majority reasons that since there was no evidence that the land buried under fifty feet of rock had any special value to plaintiffs the trial court "should have instructed the jury that the appropriate measure of damages was the difference in the value of plaintiffs’ land before the trespass and the value of the land after the trespass.”
As I read the lower court’s instructions, that is what the court instructed the jury the measure of damages was to be. At no time did the court tell the jury that they were to fix the measure of damages in this case as the cost to restore the property to its original condition.
The majority also cites Strzelecki v Blaser’s Lakeside Industries of Rice Lake, Inc, 133 Mich App 191; 348 NW2d 311 (1984), for the proposition that it is the settled law of this state that the measure of damages to real property is the cost of repair only if the injury is repairable and the expense of the repair is less than the market value of the property. However, it is also settled that that rule of law applies only to cases where the *581property is repairable and, more importantly, to cases involving a negligent trespass by the defendant. See Strzelecki, supra, p 194 and the cases cited therein. All of those cases involve a negligent trespass to the plaintiff’s property.
In this case, the lower court instructed the jury that the damage here was not repairable. Moreover, the jury on a special verdict form determined that this was a case involving an intentional trespass. Therefore, the cost-of-repair measure of damages, which is not to exceed the market value of the property, does not apply.
There is no question that this case presents a unique fact situation. Moreover, instructional error does not require reversal unless it results in a jury verdict inconsistent with substantial justice. MCR 2.613(A); Johnson v Corbet, 423 Mich 304, 327; 377 NW2d 713 (1985). In addition, jury instructions are reviewed by this Court in their entirety and should not be extracted piecemeal. Whether additional instructions are necessary is a matter for case by case analysis. Reversal is not mandated unless failure to vacate the jury’s verdict would be inconsistent with substantial justice. Niemi v Upper Peninsula Orthopedic Associates, Ltd, 173 Mich App 326, 328-329; 433 NW2d 363 (1988).
Simply, in my view, there was no instructional error by the lower court. However, even if there was any instructional error, it would be inconsistent with substantial justice to reverse this jury verdict. Again, there is no fixed, inflexible rule for determining with mathematical certainty what sum shall compensate the owner for the trespass to the plaintiffs’ land by the defendant. I believe that the jury was properly instructed; and, although the jury verdict in this case is undeniably large in size, so is the pile of rock on plaintiffs’ *582property. For the foregoing reasons, I would affirm the jury’s damage award.